Name: 2001/881/EC: Commission Decision of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (Text with EEA relevance) (notified under document number C(2001) 3941)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  labour market;  animal product;  tariff policy;  European Union law;  agricultural policy
 Date Published: 2001-12-11

 Important legal notice|32001D08812001/881/EC: Commission Decision of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (Text with EEA relevance) (notified under document number C(2001) 3941) Official Journal L 326 , 11/12/2001 P. 0044 - 0062Commission Decisionof 7 December 2001drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission(notified under document number C(2001) 3941)(Only the English text is authentic)(Text with EEA relevance)(2001/881/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(2) and Article 33 thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 6(4) thereof,Whereas:(1) Commission Decision 97/778/EC(4), as last amended by Commission Decision 2001/668/EC(5), draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries.(2) At the request of several Member States and also following inspections and recommendations of the Food and Veterinary Office of the Commission, various amendments have been made to the details of the listing for a number of border inspection posts, including the addition of details of inspection centres within border inspection posts.(3) There also have been a number of changes to the categorisation of the type of products that any border inspection post is permitted to handle, and to the abbreviations for these categories.(4) It is appropriate to implement for the inspection of border inspection posts, the modalities already established for on-the-spot checks carried out in the veterinary field by Commission experts in the Member States, and laid down by Commission Decision 98/139/EC(6).(5) The rules concerning the inclusion and removal of a border inspection post from the list are now laid down in Commission Decision 2001/812/EC(7), which repeals and replaces Decision 92/525/EEC(8).(6) It is therefore appropriate to repeal Decision 97/778/EC and to replace it with the present Decision.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Veterinary checks on live animals and animal products introduced into the Community from third countries shall be carried out by the competent authorities at the agreed border inspection posts listed in the Annex to this Decision only.Article 21. Each year, every agreed border inspection post listed in the Annex shall be inspected by the Commission veterinary experts in cooperation with the competent national authorities. This inspection shall include in particular a check on infrastructures, equipment and working of the border inspection post.2. By way of derogation to paragraph 1, the Commission, after consultation of the Member State concerned, and after an exchange of views in the Standing Veterinary Committee, may reduce the frequency of visits for certain agreed border inspection posts.However, such border inspection posts shall be visited at least every three years.3. Each year the Commission shall send to the Member States a copy of the inspection report for all border inspection posts visited in the previous 12 months together with a report concerning the evolution of the general situation of the agreed border inspection posts.Article 3The Commission will conduct the inspections referred to in Article 2 in accordance with Commission Decision 98/139/EC(9), laying down certain detailed rules concerning on-the-spot checks carried out in the veterinary field by Commission experts in the Member States.Article 4Decision 97/778/EC is hereby repealed, and in accordance with Article 33 of Directive 97/78/EC, the provisions of this Decision shall apply on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Decision is addressed to the Member States.Done at Brussels, 7 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 315, 1.11.1997, p. 15.(5) OJ L 234, 1.9.2001, p. 62.(6) OJ L 38, 12.2.1998, p. 10.(7) OJ L 306, 23.11.2001, p. 28.(8) OJ L 331, 17.11.1992, p. 16.(9) OJ L 38, 12.2.1998, p. 10.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS/LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER/VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN/Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã Ã ©Ã  Ã Ã ÃÃ Ã ¡ÃÃ Ã Ã ©Ã  Ã £Ã ¤Ã ÃÃ Ã ©Ã  Ã Ã ÃÃÃ Ã ©Ã ¡Ã Ã £Ã Ã £/LIST OF AGREED BORDER INSPECTION POSTS/LISTE DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S/ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI/LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS/LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS/LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA/FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>